Title: Benjamin Harrison to Virginia Delegates, 29 March 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
In Council March 29th. 1783.
Your favor of the 18th. of March came safe to hand, by which I find our Prospects of Peace are greatly lessen’d since the perusal of Mr. Lawrence’s Letter it is however some consolation to me to know that the reports spread abroad by the Enemies of the French Alliance are on this as they have been on all other occasions false and malitious and grounded on ill founded Prejudices, to say no worse of them. It is a Matter of serious concern and chagrin to me that the Affairs of Penet & Co. have taken the turn they have tho’ it was to be expected from the Conduct of the Assembly, whose interference with the Executive Department, by taking from them Vessels that were prepared to make remittances according to their most sacred Promises have brought it about, the intentions of some Gentlemen are fully answered in bringing me into Contempt for destroying the Public faith. I wish they had recollected that thro’ me they would deeply wound their Country. Mr. Barclay has been appointed Agent for the State ever since the 6th. of September last, and I am happy to find from his Letters by Capt. Barney that he has taken the trust upon him and has entered into the Discharge of it. the first Thing recommended to him was to use every Method in his Power to prevent Penets doing more Mischief to the State by advertizing the People of Europe that his Powers were recalled, which he has done; his next care was to inform us what Contracts he had entered into that were really on Account of the State, to settle such Accounts and give me a full State of them which I expect he will do by the first Opportunity, as soon as they arrive you shall have them in Order to your laying them before any Person or Persons who may have a Claim against us on his Account. The Goods ship’d by Penet & Co. in the Duke of Linster and Franklin amounted to 77502. Livers Tournois and no more as may be made appear by Letters and Invoices. they ship’d another Parcel of Goods in the Schooner Committee which were taken and retaken and carried into Rode Island. their amount I do not exactly know, but suppose from examining the commercial Agents Books when the Accounts of the whole transactions are settled there will be a Ballance of nearly the first Sum due to the Company, be it more or less it is at present attach’d by a mr. Bourdeaux of South Carolina and Coulignac & Co. of Nantes have demanded it alledging that the Money for the Purchase of the Goods was advanced by them. Mr. Auby says the same thing and therefore claims Payment. I leave you to determine whither both of them can be in the right. As far as I am able to jud[g]e these Gentlemen and perhaps some others have been taken in by Penet who was an adventurer and a very bad Man and may Perhaps have in some Measure imposed on them by shewing the Powers he had from this Government, but they never could have advanced the Money to the State or intended to look to it for Payment as will appear by Penets Letters who tells us he could obtain nothing on his Powers till Doctor Franklin should authenticate them which the Doctor Prudently declined, and the State never thought fit to ask the favor of him to do it, but rather rejoiced on his refusal. This is as full a State of the Transactions of Penet and his Demands against us as I can at present give you. when what is due will be paid I know not, or to whom it will be paid, if it should be left to me I shall give it to those who really furnish’d the Goods and to no other Person. The Account was given in to the Assembly by the commercial Agent in his List of Debts, and by them ordered to be paid when the Treasurer should be in Cash and I suppose will be so if the Gentlemen can settle the Matter amongst themselves who is to receive it. I am altogether disappointed in my Expectations of Arms and Ammunition from France Mr. Barclay informs me the Count De Vergen[nes] has revoked his Powers and will not furnish them. is not this refusal to be attributed to our Breach of Faith? if we have an Invasion and our Country is once more overrun by the Enemy for want of them what ought to be the Portion of those who occasioned it? I dare say you will join with me in saying a Rope. With respect I am Gentlemen Yrs: &c.
B. H.
